Citation Nr: 1431604	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-27 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for allergic disorder, to include of the skin.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned at a hearing at the RO in August 2013; a hearing transcript is of record.  The paper claims file and electronic processing systems of Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.

Although the Veteran also initially disagreed with the denial of service connection for bilateral hearing loss in March 2009, and a Statement of the Case was issued in August 2012, he did not subsequently perfect an appeal for that issue.  In November 2012, he submitted a VA Form 9 indicating that he was appealing from "all" issues in the Statement of the Case.  Nevertheless, as this document was received more than 60 days after the Statement of the Case, and more than one year after the initial denial, this appeal was not timely.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).  There was no other communication within the appeal period indicating an intent to appeal to the Board from the denial of service connection for hearing loss, and the Veteran has not been otherwise led to believe that this issue remained on appeal.  Indeed, the Veteran and his representative agreed at the Board hearing that only the issues of service connection for an allergic disorder and the rating for PTSD are on appeal.  Cf. Percy v. Shinseki, 22 Vet. App. 97 (2008).  As such, the issue of service connection for bilateral hearing loss is no longer on appeal and is not before the Board.

The Veteran also submitted a formal claim for TDIU (VA Form 21-8940) in July 2013, asserting that he is unemployable due to his PTSD, and he testified in this regard at the hearing.  Therefore, this claim is before the Board as part and parcel of the appeal of the rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran identified pertinent, outstanding treatment records during the August 2013 Board hearing, for treatment before and after the hearing date.  With regard to PTSD, he reported ongoing monthly mental health treatment at the Fresno Vet Center and the Fresno VA facility.  The last Vet Center records in the file are from February 2012, and the last VA mental health record is in May 2012.  The Veteran also contends that the May 2010 VA examination for mental health does not accurately reflect his symptoms, in that he did not report all of his symptoms.

With regard to the claimed allergic reaction or skin disorder, the Veteran seeks service connection for severe allergic reaction or anaphylaxis, which sometimes involves symptoms on the skin, including allergy to shellfish, bee stings, and other irritants.  He contends that he developed these reactions after service as a result of toxins from being stung by fire ants while in a foxhole during combat service, which was treated with epinephrine.  His combat service was verified in connection with his PTSD claim; therefore, he is presumed to have incurred the fire ant injury as reported.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran testified to treatment from several private providers for allergic reaction in the 1980s; he previously identified private treatment from Dr. Hubbard from 1988 forward, but it does not appear that efforts were made to obtain them.  Further, in a March 2008 statement, the Veteran asserted that he had increased allergic reaction over the years since service and prior to first seeking treatment for more severe reaction in 1989.  This is different from his general reports at other times, including at the March 2008 VA examination, that he first had an allergic reaction after service in the 1980s, with more severe reactions thereafter.  Available VA treatment records in March 2013 noted chronic or seasonal allergies, and prescriptions include an Epi-pen (or injectable epinephrine) for allergic reaction.

VA has a duty to assist in obtaining identified, pertinent records, and to provide a new VA examination or medical opinion with consideration of all pertinent evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  A new VA examination should be afforded to determine the current severity of the Veteran's PTSD with alcohol dependence, to include effects on employability for his TDIU claim.  A new VA examination should be provided for the claimed allergic disorder to clarify the nature of any current disorder and whether it is due to service. 

Additionally, there is no indication that the Veteran has been afforded notice and development for his TDIU claim.  This should be accomplished upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the evidence and information required to substantiate a claim for TDIU.

2.  Request the Veteran to identify and complete the necessarily release for VA to obtain any outstanding treatment records for his mental health disability and his claimed allergic disorder (to include the skin), specifically to include any records from the Fresno Vet Center dated since February 2012, and any records concerning allergic reaction since service (to include in the 1980s).  After receiving any necessary releases, request copies of all identified, outstanding records, to include any VA mental health records since May 2012.  

All requests and responses for such records should be documented in the claims file, and all records received must be associated with the file.  Requests for Federal records must continue until a determination is made that the records are unavailable or any further requests would be futile, and reasonable requests must be made for non-Federal records.  If any records are unavailable, notify the Veteran of the attempts and allow him an opportunity to provide them.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD with alcohol dependence, to include effects on employability.  The entire claims file should be forwarded to the examiner, and review of the entire file should be noted in the report.  The examiner should conduct all necessary tests and studies.  

The examiner should measure and record all symptoms of the Veteran's mental health disability, including any resulting social and occupational impairment.  

Also, the examiner should record the Veteran's educational and work history, including whether he is currently working, as he last reported being unemployed since November 2012.  The examiner should offer an opinion as to whether the Veteran's PTSD with alcohol dependence has rendered him unable to secure or follow a substantially gainful occupation at any point during the appeal, or since January 2008.  The examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or any impairment from nonservice-connected disabilities.

The examiner must provide an explanation for any opinion offered, with consideration of pertinent lay and medical evidence.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4.  After all available medical records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed allergic reaction or skin disorder.  The entire claims file should be forwarded to the examiner, and review of the file should be noted in the report.  The examiner should conduct all necessary tests and studies, and respond to the following: 

(a)  Identify any currently diagnosed allergic disorder, to include involving the skin.

(b)  Is at least as likely as not (probability of 50 percent or more) that any current allergic disorder, to include involving the skin, was incurred in or aggravated by service?  In particular, is any current disorder the result of exposure to toxins from fire ants with treatment by epinephrine in service?  Please note, this injury is presumed to have occurred as reported during the Veteran's combat service.  

The examiner must provide an explanation for any opinion offered, with consideration of pertinent lay and medical evidence.  If the examiner chooses to reject the Veteran's statements regarding the nature and timing of allergic symptoms after service, a reason must be provided.  Lay statements cannot be rejected based solely on a lack of medical evidence.  

If the examiner cannot offer an opinion without resorting to speculation, he or she should indicate such in the report and explain why a non-speculative opinion cannot be offered.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

